Citation Nr: 1114197	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  02-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of nose injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to November 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A personal RO hearing was held in March 2007.  The Board denied this issue in November 2008, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative at the Court and the VA Office of General Counsel filed a Joint Motion for Remand (JMR), which was granted in a June 2009 Order by the Court.  In October 2009, the Board remanded this issue for further development in accordance with the JMR.


FINDING OF FACT

The Veteran does not have any residuals from a nose injury in service, and any current sinus problems/congestion were not manifested during the Veteran's active duty service or for many years thereafter. 


CONCLUSION OF LAW

Residuals of nose injury was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2002 and December 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2002, which was prior to the April 2002 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the December 2010 notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a February 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the December 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, RO hearing testimony, Social Security Administration (SSA) records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in November 2006 and March 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking service connection for residuals of nose injury.  Service treatment records showed that in April 1965 the Veteran was struck in the nose with a rifle butt.  However, a contemporaneous x-ray of the nasal bone showed no significant abnormalities.  In sum, no residuals disabilities were shown at that time.  A November 1965 service examination prior to discharge showed that the nose and sinuses were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran expressly denied any nose trouble or sinusitis.

VA treatment records have been reviewed, but they are silent with respect to any findings of residuals of nose injury from the April 1965 incident.  SSA records and private treatment records in the claim file only address other unrelated disorders.  

The Veteran was afforded a VA examination in November 2006.  The claims file was reviewed.  The examiner noted that service treatment records showed that the Veteran was struck in the nose by a rifle butt.  The Veteran claimed that the physician at that time told him he had fractured his nose; however, the examiner noted that the x-ray report showed no fracture.  Since then, the Veteran had no surgery on the nose or sinuses and he denied any other form of treatment.  A contemporaneous x-ray showed possible chronic bilateral ethmoid sinusitis, otherwise normal paranasal sinuses, and no bone abnormality identified.  The examiner stated that it was a normal nasal examination without abnormality noted and diagnosed the Veteran with mild chronic recurrent ethmoidal sinusitis.     

At the March 2007 RO hearing, the Veteran testified that he fractured his nose in service when he was hit with a rifle butt.  He further indicated that it was hard to breathe in the morning, but that he was told by a doctor that this was due to old age.  The Veteran stated that he had not received any treatment or taken medications for his disability.    

Again, the Board denied this issue in the November 2008 decision.  However, according to the JMR, the Board failed to consider the diagnosis of mild chronic ethmoidal sinusitis as favorable evidence in support of the Veteran's claim.  Given the apparent inconsistencies in the November 2006 VA examination report, in accordance with the JMR, the Board remanded this issue to afford the Veteran another VA examination to address whether his mild chronic ethmoidal sinusitis was related to the nose injury in service.

The Veteran was afforded another VA examination in March 2010 with a medical doctor.  The claims file was reviewed.  The examiner noted the April 1965 incident in service and the normal x-ray at that time.  He also summarized the findings at the November 2006 VA examination.  At this time, the Veteran reported that he work up every morning with a stuffy nose, which started in 1996.  Again, he did not seek any medical treatment.  He also denied, sneezing, runny nose, itchy watery eyes, nasal congestion or sinus infection.  After examining the Veteran, the examiner diagnosed nasal area injury without bone fracture in service in 1965 with no residuals currently; nasal stuffiness by history with no diagnosis today of unknown etiology; and no clinical diagnosis of sinusitis and no sinusitis was suspected.  

The examiner found no residuals of nose injury in service.  He further continued that the Veteran's current stuffiness in the nostrils was less likely than not related to the nose injury in service.  The 2006 finding of mild chronic recurrent ethmoidal sinusitis was not clinically causing any symptoms currently.  The rationale was that the Veteran did not have any nasal bone fracture in service and from 1965 to 1996, he did not have any nasal symptoms.  His nasal stuffiness only started in 1996.  The examiner did not see a nexus between that nose injury and the nasal stuffiness with the finding of mild chronic recurrent ethmoidal sinusitis in the 2006 x-ray.  He concluded that the x-ray finding and his nasal stuffiness were less likely than not related to the service nose injury without fracture of nasal bones.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

As there is no medical evidence showing that the Veteran suffers from any residuals from the nose injury in service, the Board finds that service connection is not warranted.  Service treatment records are silent with respect to any residuals at that time and although the Veteran has claimed he fractured his nose, the service x-ray was normal.  Importantly, the November 1965 service examination evaluated the Veteran's nose and sinuses as clinically normal and he expressly denied any nose trouble of sinusitis in his contemporaneous medical history.  Significantly, after reviewing the claims file and having full knowledge of the nose injury in service, two VA examiners found that there were no residuals from the nose injury in service.  Moreover, the March 2010 VA examiner also clearly found that the findings on the 2006 x-ray of ethmoid sinusitis and any current nasal stuffiness reported by the Veteran were not related to the incident in service.  There is no medical evidence of record to refute these opinions.  It was also approximately 31 years after the Veteran's discharge from active duty service before any report of nose problems so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the Veteran's assertions relating his current nasal stuffiness to the incident in service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to report that he injured his nose in service, and his assertions are supported by the service treatment records.  However, the Veteran has actually stated that he fractured his nose in service, and this claim cannot be deemed credible as it is clearly contradicted by the normal nasal x-ray in service and subsequent VA examination reports.  Further, the Veteran is also competent to report pertinent symptomatology since service.  Nevertheless, the Veteran has not provided any lay evidence of pertinent nasal symptoms over the years.  In fact, at the most recent VA examination, he clearly indicated that his nasal stuffiness began in 1996, which was approximately 31 years after his discharge from service.  Importantly, the Board must find that the Veteran is not competent to opine as to whether any current nasal symptoms, which began many years after service, are related to the incident in service.  This question must be addressed by a medical expert.  Hence, any assertions made by the Veteran to this effect cannot be considered competent evidence.  While the Veteran's contentions have been carefully considered, these contentions are outweighed by the March 2010 VA examination, which clearly found that any current nasal stuffiness or ethmoid sinusitis found on x-ray was not related to service.  

In conclusion, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from residuals of nose injury for VA service connection purposes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for residuals of nose injury is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


